Citation Nr: 0810478	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, on a direct basis and as secondary to 
the service-connected C6-C7 disc herniation with 
straightening of the normal cervical lordosis with pain and 
weakness of the right upper extremity.  

2.  Entitlement to service connection for a thoracolumbar 
spine disability, on a direct basis and as secondary to the 
service-connected C6-C7 disc herniation with straightening of 
the normal cervical lordosis with pain and weakness of the 
right upper extremity.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1997 
to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, Wisconsin.  That decision denied the issues on 
appeal.  

In December 2006, the Board remanded these issues to the RO, 
through the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development.  Following 
completion of the requested actions to the extent possible as 
well as a continued denial of the service connection claims 
on appeal, the AMC returned the claims folder to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The veteran does not have a bilateral shoulder disability 
associated with his active military duty or the 
service-connected C6-C7 disc herniation with straightening of 
the normal cervical lordosis with pain and weakness of the 
right upper extremity.  

2.  The veteran does not have a thoracolumbar spine 
disability associated with his active military duty or the 
service-connected C6-C7 disc herniation with straightening of 
the normal cervical lordosis with pain and weakness of the 
right upper extremity.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred or 
aggravated in service and is not the result of the 
service-connected C6-C7 disc herniation with straightening of 
the normal cervical lordosis with pain and weakness of the 
right upper extremity.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  A thoracolumbar spine disability was not incurred or 
aggravated in service and is not the result of the 
service-connected C6-C7 disc herniation with straightening of 
the normal cervical lordosis with pain and weakness of the 
right upper extremity.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an October 2003 letter provided the 
veteran with the criteria for service connection on a direct 
basis.  This document also notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his claims but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letters informed the veteran of 
his opportunity to submit "additional information and 
evidence to support . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that VA erred in not providing full 38 U.S.C.A. 
§ 5103(a)-complaint notice (including the specific secondary 
service connection criteria) to the veteran, the Board finds 
that the presumption of prejudice flowing from any such error 
has been rebutted.  Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that any 38 U.S.C.A. § 5103(a) 
notice error should be presumed prejudicial and that VA has 
the burden of rebutting this presumption) & Dunlap 
v. Nicholson, 21 Vet. App. 112, 118-19 (2007) (regarding 
error in the failure to provide full 38 U.S.C.A. § 5103(a) 
notice as to the effective date and initial rating elements 
of the underlying service connection claim).  Significantly, 
at a personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in September 2006, the veteran 
testified that he has chronic bilateral shoulders and 
thoracolumbar spine disabilities resulting from his 
service-connected cervical spine disorder.  Hearing 
transcript (T.) at 7-9.  As the record shows that the veteran 
has actively participated in presenting arguments in support 
of the secondary service connection aspect of his claims, and 
has in fact expressed his understanding of the information 
and evidence necessary to substantiate the secondary service 
connection aspect of his claims, the Board concludes that any 
38 U.S.C.A. § 5103(a)-complaint notice error in this case did 
not preclude him from effectively participating in the 
processing of his claims.  

In addition, a March 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of either of the 
service connection claims on appeal.  In light of these 
denials, no ratings or effective dates will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the service connection claims adjudicated 
in this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with adequate VCAA 
notification letters in October 2003 and March 2006.  
Clearly, these letters were issued to the veteran after the 
initial denial of his service connection claims in April 
2001.  In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in November 
2007, the service connection claims were readjudicated, and a 
supplemental statement of the case was issued.  Consequently, 
the Board finds that nothing about the evidence or any 
response to the RO's notification suggests that the service 
connection issue adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the current appeal.  
All relevant treatment records adequately identified by the 
veteran, have been obtained and associated with his claims 
folder.  He has been accorded pertinent VA examinations.  

In December 2006, the Board determined that the evidence of 
record at that time was insufficient to render a decision on 
the veteran's service connection claims.  Thus, the Board 
remanded the service connection issues on appeal for further 
evidentiary development, including in particular another VA 
examination to determine the nature, extent, and etiology of 
any bilateral shoulder and thoracolumbar spine disabilities 
that the veteran may have.  In a May 2007 letter sent to the 
veteran's address of record, the VA Medical Center (VAMC) in 
Milwaukee, Wisconsin informed the veteran of the scheduling 
of a VA examination in July 2007.  After the veteran failed 
to report to the scheduled examination, and specifically in 
an August 2007 letter, the Milwaukee VAMC notified him that, 
if he wished to have the examination rescheduled, he should 
notify the facility within five working days.  A complete and 
thorough review of the claims folder indicates that the 
veteran failed to contact the Milwaukee VAMC to reschedule 
the VA examination.  

When entitlement, or continued entitlement, to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, which was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a) & (b) 
(2007).  At no time during the current appeal has the veteran 
explained the reasons for his failure to report to the July 
2007 VA examination or to contact the Milwaukee VAMC to 
reschedule the evaluation.  As the veteran failed to report 
to the scheduled examination, to provide good cause for such 
failure, and to contact the Milwaukee VAMC to reschedule the 
evaluation, the Board finds that no further development on 
VA's part is necessary with regard to the scheduling of an 
examination.  See Wood v. Derwinski, 1 Vet. App. 191 (1991) & 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in which the Court 
held that VA's duty to assist is not a one-way street and 
that, if a veteran wishes help, he/she cannot passively wait 
for it in those circumstances where his/her own actions are 
essential in obtaining the putative evidence).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claims adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following service 
connection issues on appeal, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

A.  Bilateral Shoulder Disability

The veteran maintains that he has a bilateral shoulder 
disability as a result of his active military duty or, 
alternatively, his service-connected cervical spine disorder.  
He describes bilateral shoulder pain since service.  See, 
e.g., T. at 7-9.  

Service medical records reflect treatment for bilateral 
shoulder impingement and pain, acromioclavicular joint 
instability, as well as bilateral subacromial inflammation on 
multiple occasions between October 1998 and January 2000.  
X-rays taken of the veteran's shoulders in March 1999 were 
normal.  Computed tomography completed on the veteran's 
shoulders in October 1999 showed bilateral ossa acromiale.  

Bilateral shoulder impingement syndrome was diagnosed at the 
February 2000 Medical Evaluation Board (MEB) Proceedings.  
According to a Physical Evaluation Board (PEB) Report dated 
in the following month, the veteran had insidious onset of 
right shoulder pain in March 1998 and left shoulder pain in 
September 1998.  A physical examination conducted at the time 
of the PEB proceedings demonstrated near normal active range 
of motion with pain, guarding with load shifting test, and no 
instability.  Impingement syndrome was diagnosed.  

Post-service medical records reflect treatment for, and 
evaluation of, complaints of bilateral shoulder pain, 
weakness, stiffness, and locking since August 2000.  These 
reports include notations of chronic pain syndrome, diffuse 
arthralgia, and myalgia.  

According to a March 2001 addendum to a VA examination 
conducted in the prior year, magnetic resonance imaging (MRI) 
completed on the veteran's right shoulder reflected a right 
para-midline C6-C7 disc herniation and a straightening of the 
normal cervical lordosis, which indicated muscle spasm.  The 
examiner concluded that the right para-midline C6-C7 disc 
herniation was "responsible for the pain and weakness in the 
[veteran's] right upper extremity, especially . . . [his] 
right shoulder."  

In an April 2001 addendum, this same examiner reiterated this 
opinion.  In addition, the examiner specifically stated that 
"[t]here is no right or left shoulder disability which can 
be confirmed" and that "there is not an objective 
abnormality of either shoulder."  In support of these 
conclusions, the examiner cited the X-rays taken of the 
veteran's shoulders in August 2000, which were normal.  

The Board acknowledges that a July 2002 VA outpatient 
treatment record includes a notation of bilateral shoulder 
supraspinatus tendonitis.  Significantly, however, 
subsequently conducted testing on the veteran's shoulders 
continued to provide no findings other than pain.  
Specifically, at the conclusion of a May 2003 VA examination, 
the examiner recommended electromyograph (EMG) testing to 
confirm the presence of "true nerve impingement."  An 
addendum to the VA examination report indicates that the EMG 
showed no abnormalities.  

At a June 2003 VA outpatient treatment session, the veteran 
complained of a worsening of his shoulder pain.  Bilateral 
shoulder impingement (for which the veteran was treated in 
service) was noted.  The treating nurse practitioner 
assessed, in pertinent part, chronic pain.  

As this discussion illustrates, the claims folder contains no 
competent evidence of a currently diagnosed bilateral 
shoulder disability other than chronic pain syndrome, diffuse 
arthralgia, and myalgia.  Significantly, the Court has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

As the claims folder contains no competent evidence of a 
diagnosed bilateral shoulder disability associated with the 
veteran's active military duty or his service-connected 
cervical spine disorder, the preponderance of the evidence is 
clearly against his claim for service connection for a 
bilateral shoulder disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

B.  Thoracolumbar Spine Disability

The veteran maintains that he has a mid-, and low, back 
disability as a result of his active military duty or, 
alternatively, his service-connected cervical spine disorder.  
He describes mid-, and low, back pain since service.  See, 
e.g., T. at 7-9.  

Service medical records reflect treatment for intermittent 
mechanical low back pain on several occasions between 
September 1999 and April 2000.  This condition was 
acknowledged in the February 2000 MEB Proceedings Report.  

Post-service medical records reflect treatment for, and 
evaluation of, complaints of mid-, and low, back pain since 
August 2000.  These reports include notations of chronic pain 
syndrome, diffuse arthralgias, myalgias, and lumbago.  

At an August 2000 VA spine examination, the examiner noted 
that X-rays taken of the veteran's lumbosacral spine had 
shown an old healed (presumably traumatic) fracture of the L1 
transverse process on the right.  However, MRI completed on 
the veteran's lumbar spine in December 2000 was normal.  In 
an April 2001 addendum, the examiner concluded that "[n]o 
evidence was found for any disability arising from a 
pathological condition of the thoracic spine" and that 
"there . . . [was] no objective evidence and certainly no 
radiological confirmation of any abnormal diagnosis as a 
cause for current low back disability."  The examiner 
expressed his opinion that "the veteran does not suffer from 
a low back disability, although he may have symptoms in that 
area secondary to the paraspinal muscle spasms."  

April 2002 and September 2002 VA outpatient treatment reports 
acknowledge moderately increased lumbar lordosis as well as 
upper thoracic kyphosis.  In addition, a July 2002 VA 
outpatient treatment record notes mild thoracolumbar 
scoliosis.  Significantly, however, X-rays taken of the 
veteran's thoracic and lumbar spine in January 2003 were 
normal.  

As this discussion illustrates, the claims folder contains no 
competent evidence of a currently diagnosed thoracolumbar 
spine disability other than chronic pain syndrome, diffuse 
arthralgias, myalgias, and lumbago.  Significantly, the Court 
has held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

As the claims folder contains no competent evidence of a 
diagnosed thoracolumbar spine disability associated with the 
veteran's active military duty or his service-connected 
cervical spine disorder, the preponderance of the evidence is 
clearly against his claim for service connection for a 
thoracolumbar spine disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for a bilateral shoulder disability, on a 
direct basis and as secondary to the service-connected C6-C7 
disc herniation with straightening of the normal cervical 
lordosis with pain and weakness of the right upper extremity 
is denied.  

Service connection for a thoracolumbar spine disability, on a 
direct basis and as secondary to the service-connected C6-C7 
disc herniation with straightening of the normal cervical 
lordosis with pain and weakness of the right upper extremity 
is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


